Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/022711A1 cited by applicant.  WO 2017/022711A1 discloses electromagnetic heating device comprising a plurality of antennas (11A-11P, Figures 2-4) that are two-dimensionally arranged in a heating chamber (2) of the microwave heating apparatus (1), wherein a longitudinal orientation of an emission electrode (11A) included in one of the plurality of antennas is different from a longitudinal orientation of an emission electrode included in adjacent one of the plurality of antennas (Figures 3-4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/022711A1 cited by applicant, in view of Niklasson et al (US 2012/0097667).  WO 2017/022711A1 discloses substantially all features of the claimed invention except the antennas are arranged such that a longitudinal orientation of an emission electrode included in one of the antennas is different from a longitudinal orientation of an emission electrode included in adjacent one of the antennas by 900.  Niklasson discloses an antennas (130, par. 0036) are arranged such that a longitudinal orientation of an emission electrode included in one of the antennas (130) is different from a longitudinal orientation of an emission electrode included in adjacent one of the antennas by 900. 
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/022711A1 cited by applicant, in view of Mihara et al (US 2010/0176123).  WO 2017/022711A1 discloses substantially all features of the claimed invention except a power supply unit is connected to the antennas, wherein amplifiers corresponding to the antennas are connected to the power supply unit, and wherein microwaves of different output levels are emitted from the respective antennas.  Mihara discloses a power supply unit (7) is connected to the antennas (23a-23d, Figure 2), wherein amplifiers (11a-11d and 12a-12d) corresponding to the antennas are connected to the power supply unit (7), and wherein microwaves of different output levels are emitted from the respective antennas (23a-23d).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in WO 2017/022711A1 the power supply unit is connected to the antennas, wherein amplifiers corresponding to the antennas are connected to the power supply unit, and wherein microwaves of different output levels are emitted from the respective antennas as taught by Mihara in order to provide optimum power to each antenna as needed. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/022711A1 cited by applicant, in view of Mihara et al (US 2010/0176123) and further in view of Yoneda et al (US 2016/0117584).  WO 2017/022711A1/Mihara discloses substantially all features of the claimed invention except the power supply unit includes a semiconductor device formed of a nitride semiconductor. Yoneda discloses the power supply unit includes a semiconductor device formed of a nitride semiconductor (par. 0025 and par. 0053).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in WO2017/022711A1/Mihara .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        April 7, 2021